Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1

TO CREDIT AGREEMENT

AMENDMENT NO. 1, dated as of July 8, 2010 (this “Amendment”) to the Credit
Agreement, dated as of September 1, 2009, among Virtus Investment Partners, Inc.
(the “Borrower”), the Lenders party thereto, and The Bank of New York Mellon, as
Administrative Agent and as Issuing Bank (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

RECITALS

I.        Capitalized terms used herein and not herein defined shall have the
meanings set forth in the Credit Agreement.

II.       The Borrower desires to amend the Credit Agreement upon the terms and
conditions herein contained, and the Required Lenders and the Administrative
Agent have agreed thereto upon the terms and conditions herein contained.

Accordingly, in consideration of the Recitals and the covenants, conditions and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:

1.         The definition of “Prohibited Convertible Preferred Event” contained
in Section 1.1 of the Credit Agreement is hereby amended by inserting
immediately after the date “October 31, 2011,” the words “to the extent there
are any Convertible Preferreds outstanding as of such date,”.

2.         Section 7.8 of the Credit Agreement is hereby amended by (i) deleting
the word “and” at the end of subsection (d) thereof, (ii) deleting the period at
the end of subsection (e) thereof and inserting “; and” in its place, and
(iii) adding a new subsection thereto as follows:

(f) on or prior to August 31, 2010, the Borrower may make one or more Restricted
Payments to redeem and retire Convertible Preferreds, provided that (i) the
aggregate amount of all such Restricted Payments does not exceed $9,800,000,
(ii) the liquidation preference of all such Convertible Preferreds so redeemed
and retired shall not be less than the aggregate sum of all such Restricted
Payments, (iii) immediately before and after giving effect to each such
Restricted Payment, no Event of Default shall exist or would occur, and
(iv) prior to making each such Restricted Payment, the Borrower shall have
delivered to the Administrative Agent and the Lenders a pro forma compliance
certificate (as of the immediately preceding month end in respect of which the
Borrower shall have delivered the compliance certificate required by
Section 6.1(e)), giving effect to all distributions in cash from VPDI to the
Borrower, all such Restricted Payments and certain other transactions, in each
case since the month end covered by such compliance certificate, and each such
certificate shall be in form and substance satisfactory to the Administrative
Agent.



--------------------------------------------------------------------------------

3.         Paragraphs 1 and 2 of this Amendment shall not be effective unless
and until the following conditions precedent shall have been satisfied (the
“Amendment Effective Date”):

(a)         the Administrative Agent (or its counsel) shall have received from
the Borrower and Required Lenders either (i) a counterpart of this Amendment
signed on behalf of each such Person, or (ii) written evidence satisfactory to
the Administrative Agent (which may include facsimile transmission of a signed
signature page of this Amendment) that each such Person has signed a counterpart
of this Amendment, and

(b)         the Borrower shall have paid all fees and expenses of the
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Amendment and the other matters contemplated hereby,
including, without limitation, the reasonable fees and expenses of the
Administrative Agent’s counsel.

4.         The Borrower hereby (i) reaffirms and admits the validity and
enforceability of each Loan Document to which it is a party and its obligations
thereunder, and agrees and admits that (a) it has no defense to any such
obligation, (b) it shall not exercise any setoff or offset to any such
obligation, and (c) to its knowledge, it does not have any claim against any
Credit Party arising out of the transactions contemplated by the Loan Documents,
and (ii) represents and warrants that no Default has occurred and is continuing
and that all of the representations and warranties made by it in the Loan
Documents are true and correct in all material respects, both immediately before
and after giving effect to this Amendment.

5.         This Amendment may be executed in any number of counterparts, each of
which shall be an original and all of which shall constitute one agreement. It
shall not be necessary in making proof of this Amendment to produce or account
for more than one counterpart signed by the party to be charged.

6.         The Credit Agreement and the other Loan Documents shall in all other
respects remain in full force and effect, and no amendment herein in respect of
any term or condition of any Loan Document shall be deemed to be an amendment or
other modification in respect of any other term or condition of any Loan
Document.

7.         THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

VIRTUS INVESTMENT PARTNERS, INC. By:   /s/ Michael A. Angerthal Name:   Michael
A. Angerthal Title:  

Executive Vice President

& Chief Financial Officer

THE BANK OF NEW YORK MELLON, individually, as Issuing Bank and as Administrative
Agent By:   /s/ Richard G. Shaw Name:   Richard G. Shaw Title:   Vice President
PNC BANK, NATIONAL ASSOCIATION By:   /s/ Cara Gentile Name:   Cara Gentile
Title:   Vice President

 

3